Citation Nr: 0414012	
Decision Date: 06/01/04    Archive Date: 06/10/04

DOCKET NO.  02-01 824A	)	DATE
	)
	)


THE ISSUE

Whether a March 6, 1984 decision of the Board of Veterans' 
Appeals (Board), which, in pertinent part, denied service 
connection for a nervous disorder, variously classified, 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel




INTRODUCTION

The moving party is a veteran who had active service from 
August 1967 to March 1972.  This matter comes before the 
Board on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In August 2003, the Court endorsed 
the August 2003 joint motion for remand by the parties and 
vacated the July 2002 Board decision that denied a motion 
seeking to establish that a prior, March 6, 1984, Board 
decision denying service connection for a variously diagnosed 
nervous disorder, contained CUE.  


FINDINGS OF FACT

1.  The moving party alleges errors in the March 6, 1984 
Board decision findings; that decision does not contain the 
findings alleged erroneous.

2.  The moving party alleges that service medical records 
constructively of record were not considered in the March 6, 
1984 decision, but does not specifically identify such 
records; close review of the record revealed no new service 
medical records that were added to the record since the March 
6, 1984 decision.


CONCLUSION OF LAW

The motion does not set forth clearly and specifically an 
alleged error of fact or law in the March 6, 1984 Board 
decision, and does not address with any specificity why the 
result would have been manifestly different but for an 
alleged error in fact or law; hence it must be dismissed.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1404(b) (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to pending claims for VA 
benefits, and redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C. §§ 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2003).  In 
Livesay v. Principi, 15 Vet. App. 165 (2001) the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA does not apply to motions for CUE in previous Board 
decisions because such claims must be adjudicated based upon 
the facts and evidence before the Board at the time of the 
decision in question.  CUE claims are not conventional 
appeals; rather, they are requests that a previous decision 
be revised.  Therefore, the Board will proceed with a merits 
review of the instant claim.

Laws and Regulations

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a).   Motions for review of prior 
Board decisions on the grounds of CUE are adjudicated 
pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 
20.1400-1411.  A review for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  38 C.F.R. § 20.1403(b)(1).  Under 38 
C.F.R. § 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non- specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
set forth in this paragraph shall be dismissed without 
prejudice to refiling under this subpart.  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  38 
C.F.R. § 20.1403(c).  If it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be clear and unmistakable.  Id.  Generally, either the 
correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  38 C.F.R. 
§ 20.1403(a).

Clear and unmistakable error is the kind of error of fact or 
law that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993); 
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  

VA regulations include examples of situations that are not to 
be considered CUE: (1) a new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision, (2) a VA failure to fulfill the duty to assist, and 
(3) a disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. §  20.1403(d).  CUE also does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there was a change in the interpretation of the 
statute or regulation.  38 C.F.R. § 20.1403(e).

Analysis

Initially, the Board notes that in a February 2004 statement, 
the veteran's attorney argues that the Board must address the 
matter of entitlement to adjudication of what he asserts is a 
claim for service connection for a psychiatric disorder 
pending since 1976.  In that regard, it is noteworthy that 
the Court Order remanding the matter at hand indicated that 
the Board was to readjudicate the CUE motion consistent with 
the joint motion by the parties seeking vacate and remand of 
the July 2002 Board decision.  Nowhere in that joint motion 
is there any mention of the extraneous matter of whether 
there is an unadjudicated claim pending since 1976.  
Regardless, in the interest of expediency, the voluminous 
record was carefully reviewed, revealing the following:  
While the veteran submitted a May 1976 claim for service 
connection for "nerves", the RO denied the claim in 
decisions dated in November 1976, July 1977, and May 1978.  
These decisions considered more than the narrowly claimed 
"nerves" or "nervous condition", noting that a personality 
disorder was diagnosed during service and that schizophrenia 
was diagnosed years after service, and finding that the 
veteran's active psychosis was not service-connected.  The 
decisions broadened (and did not restrict, as alleged) the 
veteran's claim of service connection for a nervous 
condition.  The veteran did not appeal those denials.  
Therefore, the 1976 claim is not pending.  [See September 
1982 Notification Letter informing veteran the action is 
final and new and material evidence would need be submitted 
to reopen.]   Furthermore, the 1984 Board decision affirmed 
the RO's denial of service connection for a variously 
classified nervous disorder, including schizophrenia.  When a 
determination of the agency of original jurisdiction is 
affirmed by the Board, such a determination is subsumed by 
the final appellate decision.   38 C.F.R. § 20.1104. 

In the March 2002 motion for revision of the Board decision 
based on CUE and the February 2004 additional argument, the 
veteran's attorney basically makes three allegations of CUE 
in the Board's March 1984 decision.  First, it is contended 
that the Board erred in finding that there was clear and 
unmistakable evidence that a psychiatric disability 
preexisted service, and that a review of the record 
demonstrates no evidence of a preexisting psychiatric 
condition.  Second, it is contended that the Board erred in 
finding that a psychiatric disorder was not aggravated by 
service.  Third, it is contended that the Board reached 
findings and conclusions without having considered all the 
service medical records constructively of record.  

Regarding the first of the three allegations of error, the 
veteran's attorney appears to have confused findings in March 
1984 regarding the veteran's back disorder with those 
regarding the veteran's psychiatric disorder.  In March 1984, 
it was found (on page nine of the decision) that the record 
contained clear and unmistakable evidence that the veteran 
suffered from a preexisting back condition.  Nowhere in that 
decision did the Board find that the veteran suffered from a 
preexisting psychiatric disability.  Hence, this allegation 
is based on an incorrect reading (or misstatement of the 
Board's decision) and is not a valid CUE claim.

As there was never a finding that the veteran suffered from a 
preexisting psychiatric disability, the second allegation of 
error is likewise premised on a misreading of the March 1984 
Board decision and likewise does not raise a valid CUE claim.  
On page five of the written argument submitted by the 
veteran's attorney in March 2002, it is contended that even 
if one were to assume that the record contained CUE of 
preexisting disability to rebut the presumption of soundness, 
the record shows in-service symptoms of a psychiatric 
condition to reflect aggravation.  However, without a finding 
that psychiatric disability preexisted service, there can be 
no finding that a psychiatric disability was aggravated by 
service, and natural progress is not a topic for 
consideration.  The attorney again appears to be confusing 
findings regarding the veteran's back disability with those 
pertaining to a psychiatric disability (which is the 
disability at issue in the matter at hand).  The CUE motion 
misinterprets the Board's March 1984 determination.

In his third allegation, the veteran's attorney contends that 
neither the original denial of service connection nor the 
Board decision of March 1984 was based on a complete 
collection of the veteran's service medical records.  This 
contention is inconsistent with the record.  In March 1984, 
the veteran's complete service medical records were before 
the Board.  A careful review of the record revealed no 
additional service medical records that were received for the 
record after the March 6, 1984 Board decision.  

In February 2004, the veteran's attorney reiterated the third 
allegation in a slightly different manner, alleging that the 
Board failed to consider or apply 38 C.F.R. § 3.303 (b) 
correctly to the known facts of record (and constructively of 
record) at the time of the March 1984 decision.  He argues 
that service medical records constructively in the possession 
of VA were not added to the claims file until the 1998 RO 
decision that granted service connection.  However, no where 
does he identify the service medical records supposedly added 
to the record after the 1984 Board decision.  As noted, a 
close review of the record revealed no new service medical 
records added to the record after the 1984 Board decision, 
and prior to the 1998 grant of service connection for 
schizoaffective disorder with PTSD.  The eventual decision to 
grant service connection was based not on receipt of 
additional service medical records, but rather, on a June 
1998 VA examination report that provided diagnoses of PTSD 
and schizoaffective disorder.  We note that a new medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision is not evidence of CUE in the prior Board 
decision.  38 C.F.R. §  20.1403(d).  

In summary regarding this third allegation of CUE, it is 
unclear what specific service medical records are alleged to 
not have been before the Board in 1984 (and would have 
provided a basis for the award of service connection for PTSD 
or a schizoaffective disorder).  Neither of these psychiatric 
disabilities was diagnosed in service.  The broad allegation 
that records constructively in VA's possession were not 
considered in the Board's 1984 decision provides no clue as 
to which records the Board supposedly failed to consider and, 
hence, it fails to identify with any specificity the error in 
fact or law alleged.  Nonspecific statements that the 
regulatory and statutory provisions were incorrectly applied 
are insufficient to raise a valid claim of CUE under 38 
C.F.R. § 20.1404(b).  

After review of the evidence of record, the undersigned 
concludes that the moving party has not set forth specific 
allegations of error, either of fact or law, as required 
under 38 C.F.R. § 20.1404(b).  Hence, under that regulation, 
the motion must be dismissed without prejudice.

The Board notes (incidentally, as the propriety of that 
decision is not at issue herein) that a February 1992 
decision of the Board (which was subsequent to the March 1984 
Board decision, and became, and remains, final based on the 
evidence of record in February 1992; the claim was reopened 
by the Board in 1997) denied service connection for an 
acquired psychiatric disability, including PTSD.





ORDER

The motion for revision of the Board's March 6, 1984 decision 
denying service connection for a nervous disorder, variously 
classified, based on clear and unmistakable error is 
dismissed.



                       
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



